PER CURIAM.
The claimant, Lissette V. Carrillo, appeals from the denial of unemployment benefits. We affirm.
The claimant has failed to successfully challenge the findings of fact that were made by the appeals referee because she cannot demonstrate that the findings are not supported by competent, substantial evidence. See Ford v. Southeast Atl. Corp., 588 So.2d 1039 (Fla. 1st DCA 1991). Based on the findings made by the appeals referee, the Unemployment Appeals Commission’s conclusion that the claimant was discharged for misconduct connected with work must be affirmed. See Tallahassee Housing Auth. v. Unemployment Appeals Comm’n, 483 So.2d 413 (Fla.1986); Martinson v. Breit’s Tower Serv., Inc., 680 So.2d 599 (Fla. 3d DCA 1996).
Affirmed.